DETAILED ACTION
Reissue Application:  
Non-Final Office Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status After the Amendment of 06/10/2022
	Claims 2-4 are original.  Claims 9-16 are canceled.  Claims 1 and 5-8 are amended.  Claims 17-19 are new.
Withdrawn Rejections
	Previous rejections not mentioned in this Office Action are withdrawn because of the amendment, response, and the Rubin Declaration all filed on 06/10/2022.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher Label’161, as evidenced by Orange Book2, in combination with Taneja3, Hjertman4, Judson5, Ingle6, and Edwards7.
As amended, claim 1 is directed to a method of treating allergic reaction, anaphylaxis, anaphylactic shock, or a combination thereof by administering an intramuscular or subcutaneous injection of two 0.15 mg to 0.50 mg dosages of an injectable liquid pharmaceutical formulation of sulfite-free l-epinephrine sterile solution administered by a prefilled syringe (PFS) containing the two dosages of the formulation, wherein the method further prevents the exacerbation, extension, or recurrence of allergic reaction, anaphylaxis, anaphylactic shock, or a combination thereof.  The formulation is compounded in an aqueous solution with no more than 12.5% total impurities that includes a tonicity agent & is free of epinephrine bitartrate.  The formulation contains up to 1.1 mg of l-epinephrine/PFS and has a pH 2.8-3.3.  At release, the formulation has no more than about 6% d-epinephrine and no more than about 0.5% adrenalone.  Over a shelf-life of at least 12 months, the formulation has no more than about 12% d-epinephrine and no more than about 0.5% adrenalone.

In response to the amendment of 06/10/2022, the rejection has been modified.  As such, Belcher Label’16, as evidenced by Orange Book, in combination with Taneja, Hjertman, Judson, Ingle, and Edwards meet and render obvious the limitations of claim 1 and its dependent claims, as discussed in detail below.

Regarding claims 1 and 18, Belcher Label’16 discloses treating patients having allergic reactions including anaphylaxis due to sulfites with sulfite-free epinephrine formulation, which includes sodium chloride (tonicity agent), loaded into a syringe with a needle intramuscular (IM) or subcutaneous (SC) (pp. 3, 4, 6, and 11).  When treating allergic reactions or anaphylaxis with epinephrine, the sulfite-free epinephrine formulations of Belcher Label’16 avoid deleterious side effects caused by sulfite-containing formulations in patients having known or unknown sulfite-sensitivities.  Since the Belcher Label’16 epinephrine formulation is the same epinephrine formulation as claimed, the claimed recitation of “wherein said method further prevents the exacerbation, extension, or recurrence of allergic reaction, anaphylaxis, anaphylactic shock, or a combination thereof” is an inherent result or characteristic of the epinephrine composition, thus Belcher Label’16 meets the claimed result.  See MPEP2112(III).  Belcher Label’16 IM or SC administers 0.3 mg to 0.5 mg epinephrine for treating anaphylaxis in adults and children weighing 30 kg or more & 0.01 mg/kg up to 0.3 mg of epinephrine in children 30 kg or less (p. 4).  While monitoring the patient for allergic reaction & potential cardiac side effects with the drug, Belcher Label’16 teaches the injection may be repeated (i.e., multiple doses) every 5 to 10 minutes as necessary and may be titrated (i.e., different dosages) (p. 4).  Belcher Label’16 indicates the epinephrine formulation contains 1 mg/mL of an aqueous solution having a pH of 2.2-5.0 (p. 11), thereby meeting the “containing up to 1.1 mg of l-epinephrine” and pH limitations of claim 1.    
Orange Book lists US Patent No. 9,283,197, i.e., Taneja, as having at least one claim that covers the FDA approved product referenced in Belcher Label’16.  Orange Book evidences that Belcher Label’16 contains high levels of l-epinephrine in the formulation, as listed in Taneja.     
Belcher Label’16 does not specifically teach using (1) a prefilled syringe (PFS) to administer two (claim 1) or three (claim 18) dosages of an epinephrine formulation and (2) the amounts at release and over a shelf-life of at least 12 months of d-epinephrine, i.e., 6% and 12%, respectively, and 0.5% adrenalone.  
With regard to (1) above, Hjertman and Judson each discloses multi-dose PFSs to administer drugs.  Hjertman teaches pre-filled multi-dose syringes that administer drugs or other pharmaceutical products by injection from a disposable syringe (1:5-7 and 13-25; 2:65-67; 3:2-6; and 4:25).  Judson discloses an injector pen that is reused to deliver variable drug doses at multiple times with different dosage amounts (17:27-29 and 20:40-46).  Ingle further provides benefits, e.g., less overfilling leading to decreased production costs, less environmental waste, and improved patient healthcare, e.g., accurate dosing, decreased impurities, and less administration steps, for using a PFS in lieu of another conventional parenteral delivery system, such as an ampoule/vial and a syringe/needle unit (pp. 1393-1394).  Edwards embodies commercially-marketed epinephrine autoinjectors (EAIs) of Auvi-QTM and EpiPenTM each having a PFS with 0.3 mg epinephrine (1 mg/mL) epinephrine (pp. 132-133 of Edwards), thus showing that PFS containing (0.3 mg/mL) epinephrine injectable formulations were known before the effective filing date of the pending reissue application.  
It would have been obvious to reduce the number of less desirable administration steps, namely inserting a syringe into an ampule to withdraw the epinephrine formulation, verifying the dosage in the syringe, and then IM or SC injecting the formulation into the patient, as taught by Ingle’s ready-to-use PFSs, especially as embodied by a 0.3 mg PFS of Edwards, by replacing Belcher Label’16’s ampule for Hjertman’s and Judson’s inexpensive multi-dose PFSs to administer two (claim 1) or three (claim 18) dosages of the epinephrine formulation.  This would increase efficiency and improve patient care, since PFSs would provide the requirements of Belcher Label’16 to deliver two (claim 1) or three (claim 18) epinephrine dosages IM or SC administered to an anaphylactic patient.  See Omission of an Element and Its Function is Obvious if the Function of the Element is Not Desired.  MPEP 2144.04(II)(A).  
Further, it would have been obvious to substitute two (claim 1) or three (claim 18) dosage ampules of Belcher Label’16 with two or three dosages from a multi-dose prefilled syringe, as taught separately by Hjertman and Judson, to obtain predictable results in reusing inexpensive multi-dose PFSs to IM or SC administer an epinephrine formulation, while monitoring the patient for the severity of allergic reaction.  See Simple Substitution of One Known Element for Another To Obtain Predictable Results.  MPEP 2143(B).
With regard to (2) above, Taneja is directed to improved l-epinephrine formulations with minimal levels of impurities and degradants that provide safer medicinal use and improved patient care (from 1:52 to 2:14; 2:41-46; and 2:47-58).  The preservative-free and sulfite-free, liquid pharmaceutical l-epinephrine formulations of Taneja, possess “at release, including no more than 6% d-epinephrine and no more than 0.5% adrenalone” and “over a shelf-life of at least 12 months, including no more than 12% d-epinephrine and no more than 0.5% adrenalone” (2:15-46 and claims 1, 4 and 6), thus meeting the claimed limitations.  
It would have been obvious to minimize the amounts of impurities, e.g., d-epinephrine, & degradants, e.g., adrenalone, as taught by Taneja, when administering the l-epinephrine of Belcher Label’16 with a predictable and reasonable expectation of providing safer medicinal use and improved standard of patient care. 
The formulation of claim 2 is compounded in an aqueous solution with up to 1.1 mg/mL l-epinephrine, while the claim 3 formulation has a concentration of 1 mg per mL l-epinephrine.  
  
Belcher Label’16 indicates the epinephrine product contains 1 mg/mL of an aqueous solution having a pH of 2.2-5.0 (pp. 5,11,14).
The claim 4 formulation is stored in a container with an inert gas prior to use.  

Belcher Label’16 is silent to storing the liquid pharmaceutical formulation in a container with an inert gas prior to use.
Taneja teaches filling sterile containers, namely ampules, glass vials & caps, glass bottles & caps, prefilled syringes, and autoinjectors, of the injectable liquid pharmaceutical epinephrine formulation under an inert atmosphere, e.g., nitrogen, to reduce the residual oxygen content in the empty space of the filled container, which in turn “help[s] prevent exposure of epinephrine and its solution to oxygen” (3:49-56 and from 5:67 to 6:5).  
It would have been obvious to purge/blanket the sterilized container with an inert nitrogen atmosphere before use, as disclosed by Taneja, to help prevent the oxidation of Belcher Label’16 epinephrine formulation and improve efficacy and safety to the patient with a reasonable expectation of success.  
Claim 5 administers IM or SC injection by a syringe assist device/autoinjector containing said prefilled syringe.

Belcher Label’16 does not teach administering the epinephrine by a syringe assist device/autoinjector containing said prefilled syringe.
Ingle provides benefits for using a prefilled syringe (PFS) in lieu of another conventional parenteral delivery system, specifically an ampule/vial and syringe/needle unit.  Edwards further shows PFSs of 0.3 mg (1mg/mL) epinephrine in Auvi-QTM and EpiPenTM (pp. 132-133) that are known before the effective filing date of the pending reissue application.  
It would have been obvious to fill the epinephrine formulation into a sterilized prefilled syringe (PFS) or autoinjector, as disclosed by Ingle, and further exemplified by the commercially known PFSs of Edwards to facilitate the delivery and ease of patient compliance & increased efficiency when administering the injectable epinephrine formulation with a reasonable expectation of success.  See MPEP 2144.04(II)(A).
Claim 6 requires that one of the two dosages is about 0.15 mg l-epinephrine formulation.  

Although Belcher Label’16 does not specifically teach that one of the two dosages is 0.15 mg l-epinephrine dose, Belcher Label’16 teaches administering 0.01 mg/kg (0.01 mL/kg) of epinephrine, repeating doses, and titrating up to 0.3 mg per injection for children 30 kg or less, while monitoring for the severity of the allergic reaction & potential cardiac effects of the drug (p. 4).  
It would have been obvious to select a 0.15 mg dosage of epinephrine that falls within the effective dosage range to treat anaphylactic children weighing less than 30 kg, as taught by Belcher Label’16.  See MPEP 2144.05(I).  Further, it would have been obvious to optimize a single dosage concentration of 0.15 mg l-epinephrine of Belcher Label’16 to effectively treat an anaphylactic child, while monitoring the child’s allergic reactions when administering the drug.   See MPEP 2145.05(II).        
Claim 7 requires that one of the two dosages is about 0.30 mg l-epinephrine and claim 8 requires that one of the two dosages is about 0.50 mg l-epinephrine.  

Although Belcher Label’16 does not specifically teach that one of the two dosages is 0.30 mg or 0.5 mg l-epinephrine dose, Belcher Label’16 administers, repeats, and titrates 0.3 mg to 0.5 mg epinephrine for treating anaphylaxis in adults and children weighing 30 kg or more, while monitoring the severity of the allergic reaction & potential cardiac effects of the drug (p. 4).  
It would have been obvious to select either a 0.3 mg or 0.5 mg dosage of l-epinephrine that falls within the effective dosage range to treat anaphylactic adults and children weighing 30 kg or more, as taught by Belcher Label’16.  See MPEP 2144.05(I).  It would have been further obvious to optimize a single dosage concentration of either 0.3 mg or 0.5 mg l-epinephrine of Belcher Label’16 to effectively treat an anaphylactic adult or child greater than 30 kg, while monitoring the patient’s allergic reactions when administering the drug.  See MPEP 2145.05(II).       
Claim 17 requires that the two 0.15 mg to 0.50 mg dosages of an injectable l-epinephrine are different amounts of l-epinephrine.

Belcher Label’16  teaches the repeated epinephrine injection doses may be titrated (i.e., different dosages) (p. 4), thereby meeting the different dosage amount limitation.
Claim 19 requires that the PFS contains 1 mL of the injectable l-epinephrine formulation.

Although Belcher Label’16 does not specifically teach administering 1 mL of the epinephrine, Belcher Label’16 teaches administering an adult with 0.5 mg epinephrine that may be repeated to treat anaphylaxis, while monitoring for the severity of the allergic reaction & potential cardiac effects of the drug (p. 4).
It would have been obvious to twice administer 0.5 mg l-epinephrine formulation (i.e., 1 mg/mL of l-epinephrine), as taught by Belcher Label’16, to treat a patient undergoing anaphylaxis while monitoring the patient clinically with a reasonable expectation of success.  
Response to Arguments
Applicant's arguments and declaration filed 06/10/2022 have been fully considered but are moot in view of the new ground of rejection. 
Future Correspondence
	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
All correspondence relating to this Reissue should be directed:

	By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/				/Timothy J. Kugel/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU 3991



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     Epinephrine Injection USP, 1 mg/mL (1:1000) ampule for IV infusion from Belcher Pharmaceuticals, LLS of July 2016 (hereinafter referred to as Belcher Label’16).
        
        2     Orange Book NDA No. 205029 for Epinephrine Solution eq. 1 mg base/mL, dated 03/26/2021 (hereinafter referred to as Orange Book).
        
        3     US Patent No. 9,283,197 B1 issued on 03/15/2016 to Taneja (hereinafter referred to as Taneja).
        
        4     US Patent No. 5,232,459 issued on 08/03/1993 to Hjertman (hereinafter referred to as Hjertman).
        
        5     US Patent No. 7,678,084 B2 issued on 03/16/2010 to Judson et al. (hereinafter referred to as Judson).
        
        6     Ingle, R. et al., “Pre-filled syringe – a ready-to-use drug delivery system:  a review,” Expert Opinion on Drug Delivery, 11:9, pp 1391-1399, 2014, https://doi.org/10.1517/17425247.2014.923400 (hereinafter to as Ingle).
        
        7     Edwards, E. S. et al., “Bioavailability of epinephrine from Auvi-Q compared with EpiPen,” Ann Allergy Asthma Immunonol, 111, pp. 132-137, 2013 (listed in IDS of 06/25/2020) (hereinafter referred to as Edwards).